Third District Court of Appeal
                               State of Florida

                           Opinion filed April 20, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-455
                        Lower Tribunal No. 95-25479B
                            ________________


                          Manassah Junior Paul,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.140(b)(2) from the
Circuit Court for Miami-Dade County, Spencer Eig, Judge.

      Manassah Junior Paul, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before EMAS, LOGUE and SCALES, JJ.

      PER CURIAM.
                     ON MOTION FOR CLARIFICATION

      We grant Paul’s motion for clarification, withdraw our previously-issued

opinion, and substitute the following opinion in its stead.

      We treat Paul’s petition for writ of certiorari as an appeal from the trial

court’s order denying motion to correct illegal sentence and the trial court’s

amended order denying motion to correct illegal sentence 1 and affirm. See Irizarry

1 On September 16, 2015, the trial court rendered an order denying Paul’s motion
to correct sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Paul
filed a motion for rehearing on October 5, 2015. On October 13, 2015 (while the
motion for rehearing remained pending before the trial court), Paul filed a notice of
appeal of the trial court’s September 16th order denying his motion to correct
illegal sentence. Paul v. State, No. 3D15-2434 (Fla. 3d DCA Dec. 21, 2015).
While that appeal was pending, the trial court granted the pending motion for
rehearing and indicated it intended to clarify its earlier order denying relief.

Paul then filed the instant petition for writ of certiorari, arguing that, by filing his
notice of appeal of the September 16th order, he had “abandoned” his motion for
rehearing and the trial court therefore had no authority to rule on the motion for
rehearing while his appeal was pending. However, the Florida Rules of Appellate
Procedure were amended in 2014 (effective January 1, 2015) to provide that, under
such circumstances, the motion for rehearing is not abandoned; instead, the final
order denying the motion to correct illegal sentence is not deemed rendered until
the filing of a signed order disposing of the motion for rehearing. Under such
circumstances, the appeal is to be held in abeyance until the filing of a signed,
written order disposing of the motion for rehearing. See Fla. R. App. P.
9.020(i)(3); In re Amendments to the Florida Rules of Appellate Procedure, 183
So. 3d 245 (Fla. 2014).

This court held in abeyance the appeal in 3D15-2434, and dismissed that appeal as
moot when the trial court granted rehearing on November 10, 2015. On January
22, 2016 the trial court ruled on the merits of Paul’s motion for rehearing; in doing
so, the trial court clarified the September 16th order, but ultimately continued to
deny Paul his requested relief under rule 3.800.
In order to provide Paul with proper appellate review of the trial court’s September

                                           2
v. State, 905 So. 2d 160 (Fla. 3d DCA 2005); State v. Reardon, 763 So. 2d 418

(Fla. 5th DCA 2000); Washington v. State, 752 So. 2d 16 (Fla. 2d DCA 2000).

See also § 775.021(4)(a)-(b), Fla. Stat. (1995); Roughton v. State, 41 Fla. L.

Weekly S70 at *4 (Fla. February 25, 2016) (receding from Gibbs v. State, 698 So.
2d 1206 (Fla. 1997) and holding that “a double jeopardy analysis must—in

accordance with section 775.021(4)—be conducted without regard to the

accusatory pleading or the proof adduced at trial, even where an alternative

conduct statute is implicated.”)




16, 2015 order denying relief, and the trial court’s January 22, 2016 amended order
following rehearing, we treated this petition as a direct appeal from those two
orders.

                                        3